DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2022 has been entered, as has the Supplemental Response filed 8 April 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,291,842 to Sallstrom et al. (Sallstrom hereinafter) in view of US PGPub 2018/0313456 to Bayyouk et al. (Bayyouk).
Regarding claim 60,  Sallstrom teaches a high-pressure, high power, reciprocating positive displacement fluid pumping system (10), the system comprising a high-pressure, high power, reciprocating positive displacement pump (42), a fluid end block assembly (43, 70) including a fluid end block body (43), a suction port (43a), a discharge port 43c), a pump bore (not shown) positioned in and extending through the fluid end block body, and a fluid chamber (not shown) positioned in the fluid end block body and in fluid communication with each of the suction port, the discharge port, and the pump bore, the fluid chamber having an open end portion (172), the fluid end block body having an interior chamfered surface (174) positioned along interior peripheries of the open end portion of the fluid chamber and a fluid cover (70) including a monolithic body (70) including a first portion (79) having a first diameter and including at least one seal (72) on the first portion being received in the open end portion and sealingly engaged with the fluid end block body; a second portion (below 73 in Fig. 8) having a second diameter greater than the first diameter and a threaded portion (71) mechanically connected to the fluid end block body, the second portion including a flange portion (73) positioned adjacent the threaded portion and the first portion, and the first portion including an annular groove adjacent the flange portion; and a seal member (72) arranged adjacent the flange portion, the seal member being compressed to a reduced profile when the fluid cover is at least partially received in the open end portion of the fluid chamber.  Sallstrom does not explicitly teach a pump plunger being movably positioned in the pump bore to pressurize one or more fluids in the fluid chamber, or an annular groove with a seal disposed therein.  Bayyouk teaches another high pressure pump generally, and particularly teaches a fluid end (100) with a bore (124) for a plunger (122) to reciprocate withing a chamber (126) to pump fluid from an inlet (136) to an outlet (130).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a plunger, bore, chamber and valves as taught by Bayyouk to the pump of Sallstrom in order to provide the pumping action sought by that reference.  Furthermore, Bayyouk teaches various bore plug elements, and particularly teaches that such may be provided with an annular groove (179) in an inserted portion to allow a seal (177) to be retained therein for providing fluid sealing.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a seal as taught by Bayyouk to the first portion (79) of Sallstrom in order to improve or render redundant the sealing action of the plug.  Finally, it would have been obvious to provide an annular recess as taught by Bayyouk to the seal of Sallstrom in order to retain it on the plug, e.g. during assembly.
Regarding claim 61, Bayyouk teaches that the at least one sealing member (177) is provided within a distally inserted end, while Sallstrom teaches a seal (72) at the flange portion (73).  This leaves only the recited range of locations for the additional seal taught by Bayyouk.
Regarding claim 62, Sallstrom teaches a threaded interior surface (172) which engages the threaded portion (71) of the cover as well as a tool engagement feature (75).
Regarding claims 63 and 65, Sallstrom teaches engagement with the chamfered surface (tantamount to extension beyond the groove) and a liquid tight seal (col. 8, ln. 38-45) as well as substantial filling of the space (Fig. 8).
Regarding claim 64, Sallstrom teaches seating abutment between the plug (at 73) and bore (at 173). 
Regarding claim 66, Sallstrom teaches an O-ring (72).

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, while Sallstrom teaches a single seal, the combined references teach and motivate the provision of multiple seals.  Contrary to applicant’s allegation that the examiner has utilized the single O-ring of Sallstrom twice, the examiner instead relies on Bayyouk to teach a second seal and to motivate its provision to the pump of Sallstrom.    Applicant’s argument therefore fails to address the combination as set forth.
With respect to the argument that Sallstrom does not teach a flange, the examiner disagrees.  Sallstrom plainly teaches a radially extending flange between the tool engagement (75) and the upper portion of 70, the flange being upwardly delineated by the shoulder (73) in Fig. 8.  Additionally, as disclosed by Fig. 8, Sallstrom teaches that this flange is provided with a threaded portion (71).  Applicant does not propose any interpretation of the claim language or definition of the term flange which in any way excludes the structure disclosed by Sallstrom and therefore the examiner maintains that the structure is taught.
In view of the above, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        16 July 2022